There was no error in directing a verdict upon their uncontradicted evidence. (Cullinan v. Trolley Club, 65 App. Div. 202; Hemmens v. Wilson, 138 N. Y. 517; Leinkauf v. Lombard, 137 N. Y. 417.)
The plaintiff, as State Commissioner of Excise, was not estopped from bringing suit on behalf of the people, the obligee, under this bond merely because he directed his confidential special agents to investigate the place for which the bond was *605given and obtain evidence of any violation of the law there, as by buying liquors unlawfully for sale.
Order modified by striking out interest, and as modified affirmed, without costs to either party. No opinion.